Citation Nr: 1722082	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-03 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES 

1.  Entitlement to nonservice-connected pension for the period prior to September 2013.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus, type 2.

4.  Entitlement to service connection for bilateral lower and upper extremity peripheral neuropathy.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for a disability of the throat and esophagus.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Veteran served on active duty from September 1964 to August 1966.

This appeal to the Board of Veterans' Appeals (Board) is from July 2011 and April 2015 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

By way of history, the Veteran filed his claim for a nonservice-connected pension in November 2008.  Negative decisions were rendered in March 2009, March 2010, and July 2011, after which the Veteran filed a notice of disagreement (NOD) in August 2011.  His service connection and TDIU claims were filed in February 2013.  Negative decisions were rendered in February 2014, June 2014, and April 2015, after which a NOD was filed.  These latter claims have not yet been readjudicated in a statement of the case (SOC), and are being remanded for that purpose.

The Veteran had requested a personal hearing before the Board, but withdrew his request in a December 2014 statement.  He has not since asked for his hearing to be rescheduled.

In this decision, the Board is granting an earlier effective date for the Veteran's special monthly pension to August 2010, the date of his stroke, and granting entitlement to NSC pension as of January 1, 2010.  The period prior to August 2010 is being REMANDED for further development as to whether his countable income exceeds the criteria for pension, and as to whether he required aid and attendance prior to his stroke.  The remaining service connection and TDIU claims have been appealed, and are REMANDED to the AOJ for the issuance a statement of the case (SOC).  

The Veteran filed a claim for specially adapted housing or housing grant in April 2015.  It does not appear that any action has been taken to develop or address this claim.  It has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction over it.  This claim is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  Starting from January 1, 2010, the Veteran's countable income of $14,639 (the difference in his income of $28,855 with $14,216 in medical expenses excluded) was less than the MAPR for a veteran with one dependent for that year, $15,493. 

2.  Starting from August 27, 2010, the Veteran meets the criteria for special monthly pension due to the requirement of need for aid and attendance.


CONCLUSIONS OF LAW

1.  For the annualization period starting from January 1, 2010, the Veteran's countable income meets the requirements for nonservice-connected pension.  
38 U.S.C.A. §§ 1521, 5107 (West 2014); 38 C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272 (2016).

2.  The criteria for SMP based on the need for aid and attendance are met as of August 27, 2010.  38 U.S.C.A. §1521(d), (s) (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 1521(a), an improved, or nonservice-connected or NSC, pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the veteran's willful misconduct.  The Veteran filed a claim for nonservice-connected pension in November 2008.  He has been denied entitlement on the basis that his income exceeded the maximum annual limit set by law for disability pension.  However, effective from September 17, 2013, he has been granted a special monthly pension (SMP), a higher level of pension, on that basis of his need for aid and attendance.  Accordingly, the remaining issue is whether his income prior to September 17, 2013, exceeds the requirements for nonservice-connected pension; or, in the alternative, if he meets the requirements for aid and attendance prior to that time.

Basic entitlement to improved pension exists if, among other requirements that are not at issue in this case, a veteran's income is not in excess of the applicable maximum allowable pension rate (MAPR) specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3 (a)(3) (2016). The MAPR is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The MAPR is published in Appendix B of VA Manual M21-1 and is given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

To calculate pension, the maximum rates for NSC pension shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C.A. § 1521; 
38 C.F.R. § 3.23(b).  In addition, payment of a NSC pension shall be denied or discontinued based upon consideration of the annual net worth or corpus of the estate of the veteran, the veteran's spouse, and the veteran's children, which is not an issue here.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.  In determining countable annual income for NSC pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 
38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272.  Social Security Association (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.

Medical expenses in excess of five percent of the MAPR, which have been paid by the claimant, shall be excluded from countable income for the purpose of determining entitlement to improved pension.  38 C.F.R. § 3.272.

Starting from January 1, 2010, the MAPR for a veteran with one dependent was $15,493.  (The Board notes the January 2013 SOC made an error in this calculation by indicating that the cited MAPR, $14,643, applied to January 1, 2010; it actually was applicable to the period from December 1, 2007, to November 31, 2008).  Here, the Veteran reported a yearly income of $27,348 ($1377 in SSA benefits and $902 in employment pension payments per month, times 12 months, as per his October 2010 medical expense statement and eligibility verification report).  His yearly income exceeds the MAPR.  However, he has reported medical expenses, which amount to $14,216.  Five percent of $15,493 is $774.  Subtracting $774 from $14,990 results in $14,216 of excludable medical expenses.  The difference between his income and his excludable medical expenses is $14,639 in countable income, which is less than the MAPR for that year.  The Veteran, therefore, meets the requirements for NSC pension, at least from January 1, 2010.  The period prior to this time period is being remanded for additional development.

As mentioned above, the Veteran was found to be entitled to SMP on the basis of his need for aid and attendance, effective from September 17, 2013, which was the date he submitted a medical opinion from his private physician that showed the Veteran has a need for aid and attendance.  SMP is warranted if a veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A veteran shall be considered to be in need of regular aid and attendance if: he is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or, he is a patient in a nursing home because of mental or physical incapacity; or, he establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See also 
38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance are based on the actual requirements of personal assistance from others.  In determining the need for regular aid and attendance, consideration will be given to the inability of the veteran to dress or undress himself, or to keep clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the veteran to feed himself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself from the hazards or dangers of the daily environment.  38 C.F.R. § 3.352(a).

Here, as per the September 2013 private medical opinion, he has severe neuropathy of the upper and lower extremities, which causes poor balance.  He has overall weakness.  He needs assistance in preparing meals and in bathing himself.  He does not require nursing home care, but does require medication management.  He uses a walker and only leaves his home about once a month, for doctor's appointments.  His son assists him when he leaves the home.  

Upon further review of the medical evidence, however, the Board notes the Veteran had a stroke on August 27, 2010.  Following the stroke, he was enrolled in inpatient rehab and following that, he received in-home health services.  He has residual seizures and left-sided weakness from the stroke.  At that time, he also had severe neuropathy as a result of diabetes, as well as a heart condition.    

Based on this evidence, and in resolving all doubt in his favor, the Board finds that the Veteran meets the criteria, on a facts-found basis, for SMP as of August 27, 2010, when he had his stroke.  As the calculations above set forth, during 2010 he had countable income of $14,639, which is less than the MAPR.  It follows, then, that his countable income is less than the SMP rate for aid and attendance, which is higher than the MAPR.  For the year starting on January 1, 2010, the rate for SMP with aid and attendance was $23,396.


ORDER

Entitlement to nonservice-connected pension is granted effective from January 1, 2010.

Entitlement to special monthly pension, aid and attendance rate, is granted effective from August 27, 2010.


REMAND

As mentioned above, the periods prior to August and January 2010 are remanded for additional development and readjudication of entitlement to NSC pension, including SMP.

In regard to the Veteran's entitlement to NSC pension prior to January 2010, that is, from November 2008 through December 2009, the current evidence shows a yearly income of $27,888 (as per his November 2008 claim showing $1420 in SSA benefits and $904 in private pension benefits), and that he and his wife paid medical expenses.  It is unclear the amount of medical expenses paid, as a medical expense report for 2009 was not received.  The evidence shows prescriptions that are likely recurring, but clarification must be sought from the Veteran as described in detail below.  Further, the Veteran has submitted evidence that he and his wife must also pay for dental insurance and for health insurance for his wife, but it is not clear if these same bills were in existence in 2008 and 2009.  On remand, clarification as to medical expenses will be requested.

In regard to the Veteran's entitlement to SMP on the basis of aid and attendance, an effort will be made to obtain medical records and a medical opinion as to whether the Veteran was in need of aid and attendance prior to his stroke.  The available medical evidence from prior to his stroke is from 2002 and 2003, but shows that he was having difficulty walking at that time and was considered to have severe limitations.  This evidence suggests that the Veteran's disabilities were so severe so as to require aid and attendance even before he had his stroke.

Finally, he has claimed service connection for hypertension, diabetes, peripheral neuropathy of the upper and lower extremities, depression, and a throat and esophagus disability, as well as entitlement to TDIU.  These claims were denied in April 2015, to which he filed a NOD in April 2015.  An SOC has not yet been issued, which must occur on remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

1.  The AOJ should issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the Veteran's claim for  service connection for hypertension, diabetes, peripheral neuropathy of the upper and lower extremities, depression, and a throat and esophagus disability, as well as entitlement to TDIU.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  

2.  Ask the Veteran to clarify his medical expenses for the time period from November 2008 through December 2009 in a medical expense report.  

Ask him if dental insurance and health insurance for his wife were paid by him or his wife for that period.  

He has submitted receipts for prescription lisinopril, gabapentin, Singulair, glipizide, atenolol, metformin, simvastin, Nexium, Avandia, nifedipine, and ortho tri-cy lo.  Ask the Veteran to identify the cost of each prescription and the frequency that they were purchased within the year.  In the alternative, ask him to provide a good faith estimate of the total amount of money paid by him and his wife for prescriptions during that period.

There are also receipts, incomplete, showing purchases of diabetic necessities.  Ask for records of receipts, or a good faith estimate on the amount spent on that.

There is a receipt for at least one co-pay.  The record suggests he and his wife see their doctors more frequently than once per year.  Ask him to provide evidence of the amount of money spent on co-pays for that period.

Ask him for any other evidence of medical expenses paid by him and his wife for the period from November 2008 through December 2009.

3.  Ask the Veteran to identify his care providers for the period from November 2008 to August 2010, and make arrangements to obtain all records not already associated with the claims file.  Obtain any VA treatment records from that time period.
  
4.  After receipt of medical records, forward the file to an appropriate examiner for an opinion on whether the Veteran required the aid and attendance of another person prior to his stroke in August 2010.   

The examiner is advised that determinations as to the need for aid and attendance are based on the actual requirements of personal assistance from others.  The examiner is asked to keep this in mind, and to comment on the ability of the Veteran to dress or undress himself prior to his stroke, to keep clean, and to feed himself.    Did the Veteran have the ability to attend to the wants of nature, or did show physical or mental incapacity that requires care or assistance on a regular basis to protect himself from the hazards or dangers of the daily environment?  All opinions are to be supported by explanatory rationale.

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


